DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s response filed January 10 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending.
5.	The information disclosure statement filed 02/24/2022 has been placed in the application file and the information referred to therein has been considered as to the merits. 
6.	The electronic terminal disclaimer filed on January 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent application stated in terminal disclaimer has/have been reviewed and accepted. The terminal disclaimer has been recorded.
	
ALLOWABLE SUBJECT MATTER
	7.	Claims 1-20 are allowed over prior art of record.




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	Since no prior art was found to teach: “provide an alternate treatment to the unauthorized user, wherein the alternate treatment comprises extending a time for an interaction by: providing an icon to the unauthorized user on the one or more user computer systems indicating that the information is being accessed; and preventing the information from being provided to the unauthorized user on the one or more user computer systems for as long as the unauthorized user maintains the interaction; and capture unauthorized user information from the unauthorized user based on the alternate treatment.” claim 1 as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented. 
Other independent claims 16 and 19 recite similar limitations.
For dependent claims 2-15, 17-18, and 20, the claims are allowed due to their dependency on allowable independent claims 1, 16, and 19.
10.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 16, and 19 with proper motivation before the effective filing date of the claimed invention.
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438